DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 56-68, 72, 73 and 76-79 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uzcategui et al. (US 2015/0315595).
Uzcategui et al. disclose and claim oligonucleotides and related pharmaceutical compositions that target and hybridize to nucleic acids encoding the protein ataxin-3.  The sequences include SEQ ID NO: 19, shown in table 4, which comprises phosphorothioate linkages, 5-methylcytosine and LNA sugars. This sequence comprises 15 nucleotides of instant SEQ ID NO: 11. Uzcategui et al. further disclose and claim methods of using the oligonucleotides, including SEQ ID NO: 19, to modulate .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-62 and 66-79 are rejected under 35 U.S.C. 103 as being unpatentable over Van Roon-Mom et al. (US 2014/0039037, cited on IDS).
Van Roon-Mom et al. teach at paragraph 15 that spinocerebellar ataxia type 3 (SCA3), also known as Machado-Joseph disease (MJD), is a polyglutamine (polyQ) disorder. Transgenic mice expressing either a mutant ataxin-3 cDNA fragment or the mutated full-length genomic sequence showed a clear ataxic phenotype with a more severe phenotype in the animals carrying larger repeats, demonstrating a relationship between CAG repeat length and disease severity.  At paragraph 20 Van Roon-Mom et al. teach the methods and compositions described are useful for removing trinucleotide repeat expansions. The removal of the expansion is the result of skipping the exonic sequence that comprises the trinucleotide repeat expansion. The skipping of the exonic sequence may be achieved by the removal of the exon in its entirety. 
At paragraphs 32-33 Van Roon-Mom et al. teach oligonucleotides of 14-40 nucleotides comprising a sequence or a derivative thereof depicted in Table 3, which are specific for the target sequence and useful for skipping an exon in a pre-mRNA produced by the corresponding gene identified in Table 3. Table 3 includes SEQ ID NO: 144, which is identical to instant SEQ ID NO: 6. Example 4 demonstrates this sequence is effective in skipping exon 9 of ATXN3 and provides a significant reduction in expanded polyQ within ataxin-3 with no negative effects on cell viability. This sequence consisted of 2'-O-methyl RNA and full length phosphorothioate backbone. A sequence corresponding to murine ataxin-3 exon 9 significantly reduced exon 9 in the cerebellum after a single intra-cerebral ventricular (ICV) injection.
Van Roon-Mom et al. teach at paragraphs 50-57 that the antisense oligonucleotides contain a continuous stretch of between 12 and 45 nucleotides that is complementary to the exon. The oligonucleotides may comprise chemical modifications such as modified backbones, modified linkages, and/or modified sugars. Substitution of one of the non-bridging oxygens in the phosphodiester linkage slightly destabilizes base-pairing but adds significant resistance to nuclease degradation. A preferred 
While Van Roon-Mom et al. do not explicitly teach SEQ ID NO: 144 with a modified furanosyl sugar other than 2’-O-methyl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce such a sequence and use it to modulate Ataxin-3 splicing. The person of ordinary skill in the art would choose to produce SEQ ID NO: 144 with modifications such as phosphorothioate, LNA or 2’-MOE because Van Roon-Mom et al. specifically contemplate such modifications in their oligonucleotides and teach an oligonucleotide may be modified at each nucleotide, and because this sequence is demonstrated to be highly effective at exon 9 skipping both in vitro and in vivo. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635